Citation Nr: 0915093	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
August 1968.

This matter is on appeal from the Baltimore, Maryland, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in November 2007.  A transcript of the hearing is of 
record.  This case was remanded by the Board in December 2007 
for further development and is now ready for disposition.    


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD 
has been productive of irritability, hypervigilance and 
depression.  A flattened affect, unusual speech pattern, 
impaired judgment, memory loss or a difficulty in 
understanding complex commands have not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 
4.7, 4.130, Diagnostic Code (DC) 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3. 

The Board notes that the Veteran's increased rating claim is 
an appeal from an initial assignment of a disability rating.  
As such, the claims require consideration of the entire time 
period involved.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Furthermore, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings is permissible.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In this case, the Veteran is currently assigned a 30 percent 
rating for PTSD.  In order to be entitled to the next-higher 
50 percent rating, the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as:

*	flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

In support of his claim, the Veteran testified before the 
Board in November 2007 that he was consistently 
"frustrated," and stated that he had problems being around 
people and controlling his temper.  He classified his social 
life as "very dull" and that he had no friends.  He also 
claimed that his girlfriend left him because she was afraid 
of him.  

The Veteran additionally stated that he had been treated at 
the Vet Center since 2003, where he attended group counseling 
and discussed his experiences with other veterans.  He also 
received treatment from a VA hospital every two months and 
was on psychiatric medication.  He further related that he 
had not been employed since 2001.  

After a review of the evidence, the Board concludes that a 
rating in excess of 30 percent is not warranted.  First, the 
Veteran has not displayed a flattened affect or abnormal 
speech patterns.  To the contrary, from December 2003 through 
November 2004, he underwent a number of psychiatric 
consultations, which all observed that he had normal speech 
patterns and affect.  

Specifically, in December 2003, his speech was normal.  
Additionally, in January 2004 and at his VA examination in 
April 2004, his affect was observed to be appropriate.  In 
November 2004, he again exhibited clear and coherent speech 
and an appropriate affect.  Similar characteristics were 
observed in subsequent evaluations in March and May 2005.  

In November 2007, his affect was "full ranged" and, at his 
VA examination in September 2008, his speech was observed to 
be normal in rate, rhythm and tone.  Additionally, a series 
of Vet Center progress notes from January 2004 to October 
2006 indicate that his affect was consistently observed to be 
normal.  

Next, the evidence also indicates that the Veteran does not 
have difficulty with memory and complex commands, nor does he 
have impaired judgment or difficulty with abstract thinking.  
Although he stated in July 2004 that he was forgetful, at a 
psychiatric consultation in December 2003, he was observed to 
be oriented with good concentration, attention, judgment and 
insight.  In January 2004, he again appeared alert and 
oriented; although it was noted that he had some 
forgetfulness.  

At his VA examination in April 2004, as well as evaluations 
in November 2004 and May 2005, he denied any delusions or 
hallucinations.  Moreover, at psychiatric evaluations in 
March and May 2005, his thought process was observed to be 
logical and goal directed.  While a Vet Center statement from 
January 2008 indicated that he had an impaired short term 
memory, the VA examiner noted in September 2008 that he was 
oriented to person, place and time with no hallucinations or 
delusions.  Additionally, his thought process was logical and 
goal directed with no memory loss.  

Much of the Veteran's symptomatology concerns disturbances in 
mood, as was noted at his November 2007 hearing before the 
Board.  These symptoms, however, were not consistent 
throughout the period on appeal.  For example, his former 
spouse stated in August 2004 that he had nightmares 
throughout their marriage, that he abused alcohol and was 
verbally and physically abusive toward her.  In January 2004, 
he also indicated that he had feelings of anger and, in April 
2004, he stated that he was hypervigilant and had a startled 
response.  

However, at other times, such as December 2003 as well as 
March and May 2005, his mood was observed to be normal.  
Moreover, throughout his treatment with the Vet Center from 
January 2004 to October 2006, his mood was consistently 
normal.
 
The Vet Center also submitted statements in October 2005 and 
January 2008 indicating that he suffered from panic attacks 
3-4 times per week, had minimal motivation and mood swings.  
However, at a psychiatry evaluation in November 2005, he was 
pleasant, and smiled on occasion.  Moreover, as was noted in 
July 2007, his mood has been helped by medication.  

At his VA examination in September 2008, the Veteran again 
complained of hyperarousal, feeling "on guard" and general 
irritability; however, he appeared cooperative and calm at 
the examination.  Moreover, at a separate psychiatric 
evaluation that same month, he was again pleasant and 
cooperative and his mood was not observed to be abnormal.  
Therefore, while the Veteran has often asserted that he had 
mood swings, depression and irritability, these symptoms have 
not been consistent throughout the period on appeal.  

Finally, the Veteran's PTSD symptoms have not significantly 
impaired his ability to maintain social and occupational 
relationships.  At his April 2004 VA examination, for 
example, he stated that he had no close friends and preferred 
to avoid people, yet he had also been in a romantic 
relationship for the past 8-10 years.  

Additionally, he maintained ties to his family, as evidenced 
by his going on a two-week trip to visit family in July 2006.  
Moreover, although he noted at his VA examination in 
September 2008 that he ended his most recent relationship in 
2005, he still maintained a good relationship with his 
daughter.  Further, although he has often stated that he 
preferred isolation, he also stated at that VA examination 
that his son and grandson live with him.  

Therefore, when viewing the Veteran's symptoms in the context 
of the criteria for a 50 percent disability rating, the Board 
concludes that his symptomatology more closely approximates a 
30 percent disability rating.  Although he contends that he 
has irritability and depressions in mood, these symptoms 
alone do not warrant a 50 percent disability rating.  

In concluding that an initial disability rating in excess of 
30 percent is not warranted, the Board has also considered 
the Global Assessment of Functioning (GAF) scores assigned 
throughout the course of the claim.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).

Here, throughout the course of the appeal, the Veteran's GAF 
scores have ranged from 51 to 60, reflecting "moderate" 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or "moderate" difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

Despite the seriousness of the symptoms associated with the 
GAF scores ranging from 51 to 60, a higher rating is not 
warranted on this basis because the objective evidence is not 
commensurate with such GAF scores.  As discussed above, the 
Veteran did not demonstrate circumstantial speech or a 
flattened affect, although he did claim to have occasional 
panic attacks.  

Further, the September 2008 VA examiner noted that he lived 
with his son and grandson, and that he was able to maintain 
an effective social relationship with his daughter.  
Moreover, his GAF scores are consistent with a "moderate" 
disability.

The Board has also considered statements by the Veteran and 
his former spouse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran and his former spouse are competent 
to report symptoms because this requires only personal 
knowledge as it comes to him through his senses.  See Layno, 
6 Vet. App. at 470.  However, PTSD is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, No. 06-0164 (March 3, 2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
disability; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which PTSD is evaluated, more probative than 
assessments by the Veteran or his former spouse of the 
severity of his disability.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds that the evidence does not 
show that the Veteran's PTSD has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.
 
Here, the Veteran was employed for 32 years with the federal 
government before retiring in 2002.  There is no indication 
that his diagnosed PTSD was the cause of his retirement.  
Moreover, the VA examiner in September 2008 opined that the 
Veteran was not unemployable.  

Additionally, the April 2004 and September 2008 VA 
examinations note that he has not been hospitalized for 
psychiatric reasons.  Therefore, the Board finds that 
referral for an extraschedular evaluation for his PTSD under 
the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  In sum, after a careful review of 
the evidence of record, the Board finds that the benefit of 
the doubt rule is not applicable and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded VA 
examinations in April 2004 and September 2008.  The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 




ORDER

A rating in excess of 30 percent for PTSD is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


